        18-14102-mew               Doc 1           Filed 12/19/18          Entered 12/19/18 21:59:44                     Main Document
                                                                          Pg 1 of 20


Fill in this information to identify the case:

United States Bankruptcy Court for the:
Southern                      District of New York
                                             (State)
                                                                                                                                 Check if this is an
Case number (if known): 18-                              Chapter 11                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                    04/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1. Debtor’s name                       Glansaol Holdings Inc.



2. All other names debtor
    used in the last 8 years
    Include any assumed names,
    trade names and doing
    business as names




3. Debtor’s federal                    XX-XXXXXXX
    Employer Identification
    Number (EIN)


4. Debtor’s address                    Principal place of business                        Mailing address, if different from principal place of
                                                                                          business

                                       575           Lexington Avenue
                                       Number        Street                               Number      Street


                                                                                          P.O. Box

                                       New York               New York       10022
                                       City                   State         ZIP Code      City                        State     ZIP Code

                                                                                          Location of principal assets, if different from principal
                                       New York                                           place of business
                                       County
                                                                                          See Attachment A
                                                                                          Number      Street




                                                                                          City                        State     ZIP Code


5. Debtor’s website (URL)              N/A

6. Type of debtor                             Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
Debtor
         18-14102-mew          Doc 1
          Glansaol Holdings Inc.
                                                  Filed 12/19/18            Entered 12/19/18 21:59:44    Main Document
                                                                                              Case number (if known) 18-
          Name                                                             Pg 2 of 20

7. Describe debtor’s                   A. Check one:
   business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                       B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                       § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                          6120


8. Under which chapter of              Check one:
   the Bankruptcy Code is
   the debtor filing?                     Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                               Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders
                                                               or affiliates) are less than $2,566,050 (amount subject to adjustment on 4/01/19 and
                                                               every 3 years after that).
                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement of
                                                               operations, cash-flow statement, and federal income tax return or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                          Chapter 12


9. Were prior bankruptcy                  No
   cases filed by or against              Yes.      District                            When                     Case number
   the debtor within the last                                                                   MM / DD / YYYY
   8 years?                                         District                            When                     Case number
                                                                                                MM / DD / YYYY
   If more than 2 cases, attach a
   separate list.

10. Are any bankruptcy                    No
     cases pending or being               Yes.      Debtor See Attachment A                                      Relationship Affiliate
     filed by a business
                                                    District Southern District of New York                       When          Date Hereof
     partner or an affiliate of
                                                                                                                               MM / DD / YYYY
     the debtor?
                                                    Case number, if known Pending
     List all cases. If more than 1,
     attach a separate list.




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
Debtor
         18-14102-mew          Doc 1
          Glansaol Holdings Inc.
                                           Filed 12/19/18             Entered 12/19/18 21:59:44    Main Document
                                                                                        Case number (if known) 18-
          Name                                                       Pg 3 of 20

11. Why is the case filed in     Check all that apply:
     this district?
                                    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                    immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                    district.
                                    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                    district.


12. Does the debtor own or          No
     have possession of any         Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
     real property or               needed.
     personal property that
     needs immediate                       Why does the property need immediate attention? (Check all that apply.)
     attention?                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                              safety.
                                              What is the hazard?
                                              It needs to be physically secured or protected from the weather.
                                              It includes perishable goods or assets that could quickly deteriorate or lose value without
                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                              assets or other options).
                                              Other


                                           Where is the property?
                                                                       Number         Street




                                                                       City                                     State         ZIP Code


                                           Is the property insured?
                                              No
                                              Yes. Insurance agency

                                                      Contact name

                                                      Phone


         Statistical and administrative information



13. Debtor’s estimation of       Check one:
     available funds                Funds will be available for distribution to unsecured creditors.
                                    After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                    creditors.


                                    1-49                               1,000-5,000                               25,001-50,000
14. Estimated number of
     creditors*                     50-99                              5,001-10,000                              50,001-100,000
                                    100-199                            10,001-25,000                             More than 100,000
                                    200-999

                                    $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
15. Estimated assets*
                                    $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                    $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                    $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
Debtor
         18-14102-mew          Doc 1
          Glansaol Holdings Inc.
                                                 Filed 12/19/18               Entered 12/19/18 21:59:44    Main Document
                                                                                                Case number (if known) 18-
          Name                                                               Pg 4 of 20

                                          $0-$50,000                           $1,000,001-$10 million                      $500,000,001-$1 billion
16. Estimated liabilities*
                                          $50,001-$100,000                     $10,000,001-$50 million                     $1,000,000,001-$10 billion
                                          $100,001-$500,000                    $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                          $500,001-$1 million                  $100,000,001-$500 million                   More than $50 billion

* Information provided on a consolidated basis, and based on financial statements as of October 31, 2018.

         Request for Relief, Declaration, and Signatures

WARNING --       Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                 $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17.   Declaration and                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
      signature of                        this petition.
      authorized
      representative of                  I have been authorized to file this petition on behalf of the debtor.
      debtor
                                         I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.

                                      I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on       12/19/2018
                                                           MM / DD / YYYY



                                          /s/ Nancy Bernardini                                            Nancy Bernardini
                                          Signature of authorized representative of debtor                 Printed name

                                          Title Authorized Signatory


18. Signature of attorney                 /s/ Brian S. Lennon                                             Date    12/19/2018
                                          Signature of attorney for debtor                                        MM / DD / YYYY

                                          Brian S. Lennon
                                          Printed name

                                          Willkie Farr & Gallagher LLP
                                          Firm name

                                          787            Seventh Avenue
                                          Number         Street

                                          New York                                                                 NY              10019
                                          City                                                                     State           ZIP Code

                                          (212) 728-8000                                         blennon@willkie.com
                                          Contact phone                                          Email address

                                          4215083                                                New York
                                          Bar number                                             State




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
18-14102-mew      Doc 1     Filed 12/19/18    Entered 12/19/18 21:59:44          Main Document
                                             Pg 5 of 20


                      ATTACHMENT A TO VOLUNTARY PETITION

   1. Pending Bankruptcy Cases Filed by Affiliates of the Debtor

Concurrently herewith, each of the affiliated entities listed below, including the Debtor filing this
petition (collectively, the “Debtors”), filed a petition in this Court for relief under chapter 11 of
title 11 of the United States Code.

                 Clark’s Botanicals, Inc.
                 Glansaol Holdings Inc.
                 Glansaol LLC
                 Glansaol Management LLC
                 Julep Beauty, Inc.
                 Laura Geller Beauty, LLC
                 Laura Geller Brands, LLC
                 Laura Geller Holdings, LLC

Contemporaneously with the filing of their voluntary petitions, the Debtors filed a motion
requesting that this Court consolidate their chapter 11 cases for procedural purposes only.

   2. Location of the Debtors’ Principal Assets (on a Consolidated Basis)
                                              Address
575 Lexington Avenue                               111 Queen Anne Avenue North, Suite 200
New York, New York 10022                           Seattle, Washington 98109

221 Bellevue Way NE                                1427 5th Avenue
Bellevue, Washington 98004                         Seattle, Washington 98101

5001 25th Avenue NE                                3131 Western Avenue, Suite M213
Seattle, Washington 98105                          Seattle, Washington 98121
18-14102-mew      Doc 1    Filed 12/19/18    Entered 12/19/18 21:59:44         Main Document
                                            Pg 6 of 20


                                  OFFICER’S CERTIFICATE

                                               OF

                                    GLANSAOL LLC
                               GLANSAOL HOLDINGS INC.
                             GLANSAOL MANAGEMENT LLC
                             LAURA GELLER HOLDINGS, LLC
                              LAURA GELLER BEAUTY, LLC
                              LAURA GELLER BRANDS, LLC
                                  JULEP BEAUTY, INC.
                               CLARK’S BOTANICALS, INC.

                                       December 19, 2019


        The undersigned, being the duly elected, qualified and acting Chief Executive Officers
and/or President of Glansaol LLC, Glansaol Holdings Inc., Glansaol Management LLC, Laura
Geller Holdings, LLC, Laura Geller Beauty, LLC, Laura Geller Brands, LLC, Julep Beauty, Inc.
and Clark’s Botanicals, Inc. (the “Companies” and each a “Company”), hereby certifies that as
such I am authorized to execute and deliver this Certificate in the name and on behalf of the each
Company (and not in my individual capacity), and that attached hereto as Annex A is a true,
correct and complete copy of resolutions duly adopted by the Board of Directors or Sole
Member, as applicable, of each Company at a meeting on December 19, 2018, and that such
resolutions have not been amended, modified, or rescinded, and are in full force and effect on the
date hereof.

                          [Remainder of Page Intentionally Left Blank]
18-14102-mew    Doc 1    Filed 12/19/18    Entered 12/19/18 21:59:44       Main Document
                                          Pg 7 of 20


        IN WITNESS WHEREOF, the undersigned has hereunto set my hand as of the date set
forth above.

                                           GLANSAOL LLC
                                           GLANSAOL HOLDINGS INC.
                                           GLANSAOL MANAGEMENT LLC
                                           LAURA GELLER HOLDINGS, LLC
                                           LAURA GELLER BEAUTY, LLC
                                           LAURA GELLER BRANDS, LLC
                                           JULEP BEAUTY, INC.
                                           CLARK’S BOTANICALS, INC.



                                           By: /s/ Nancy Bernardini
                                              Name: Nancy Bernardini
                                              Title: Chief Executive Officer and/or President




                                            -2-
18-14102-mew      Doc 1     Filed 12/19/18    Entered 12/19/18 21:59:44          Main Document
                                             Pg 8 of 20


                                                                                        EXHIBIT A

              Resolutions for the Board of Directors or Sole Member (as applicable) of
                    Glansaol LLC and Its Subsidiaries (the “Company”)

               WHEREAS, as a result of the financial condition of the Company, the Board of
Directors (the “Board”) has engaged counsel and a financial advisor to provide advice to the
Company regarding its obligations to its creditors, equity holders, employees and other interested
parties;

               WHEREAS, the Company underwent an extensive sale process, which ultimately
culminated in the execution of an asset purchase agreement (the “Stalking Horse Agreement”),
dated as of December 19, 2018, by and among the Sellers (as such term is defined in the Stalking
Horse Agreement) and AS Beauty LLC;

                WHEREAS, the Board has reviewed and considered, among other things, the
advice of its counsel and a financial advisor and has considered the options available to the
Company, and has determined that, in its judgment, it is advisable and in the best interests of the
Company, its creditors, equity holders, employees and other interested parties that the Company
voluntarily files a petition (a “Petition”) for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);

                 WHEREAS, after consultation with its counsel and a financial advisor, the Board
believes that it is advisable and in the best interests of the Company to enter into and obtain loans
pursuant to the DIP Credit Agreement (as defined herein), to enter into the Stalking Horse
Agreement and to consummate the transactions contemplated thereby.

               NOW THEREFORE, it is hereby:

                RESOLVED, that the filing by the Company of its Petition, in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), substantially
in the form previously presented to the Board is hereby authorized, approved, confirmed and
adopted in all respects; and it is further

             RESOLVED, that Nancy Bernardini is hereby appointed the designated agent of
the Company (the “Authorized Signatory”) with full power and authority to act on behalf of the
Company with respect to the matters covered by these resolutions; and it is further

                RESOLVED, that Nataliya Strugatskaya be, and hereby is, appointed, ratified
and approved to serve as an authorized signatory of the Company until her successor(s) are
chosen and qualified, or until her death, resignation or removal (which removal may be
effectuated at any time by the Board, with or without cause); and it is further

               RESOLVED, that as an authorized signatory, Nataliya Strugatskaya be, and
hereby is, empowered, authorized and directed to take such actions as she may deem necessary
or convenient to perform such duties as are required by the Company; and it is further



                                                -3-
18-14102-mew       Doc 1    Filed 12/19/18    Entered 12/19/18 21:59:44           Main Document
                                             Pg 9 of 20


               RESOLVED, that the execution by Nataliya Strugatskaya as an authorized
signatory of any such paper or document or the doing by her of any act shall conclusively
establish her authority therefor from this Company and the approval and ratification by this
Company of the papers and documents so executed and the action so taken; and it is further

              RESOLVED, that the actions of Nataliya Strugatskaya as an authorized signatory
heretofore and hereafter taken in furtherance of the object and purpose of the Company as
described in its operating agreement (as amended from time to time) are hereby ratified,
confirmed and approved in all respects as the acts and deeds of the Company; and it is further

                RESOLVED, that the Authorized Signatory and the officers of the Company,
including any president, vice president, chairman, chief executive officer, chief financial officer,
treasurer, secretary, assistant secretary or authorized signatory (collectively, with the Authorized
Signatory, the “Authorized Persons”) be and they hereby are authorized, empowered and
directed to execute and file a Petition on behalf of the Company in order to seek relief under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court; and it is further

                RESOLVED, that each of the Authorized Persons be and they hereby are
authorized, empowered and directed, in the name and on behalf of the Company, to execute and
file all schedules, motions, lists, applications, pleadings, declarations, affidavits and other papers
as required to accompany the Petition or seek entry of first day orders, and, in connection
therewith, to employ and retain assistance of legal counsel, accountants, financial advisors and
other professionals, and to take and perform any and all further acts and deeds that they deem
necessary, proper or desirable in connection with, or in furtherance of, the Petition or the
Company’s chapter 11 case, with a view to the successful prosecution of such case; and it is
further

              RESOLVED, that the Company is authorized to employ the law firm of Willkie
Farr & Gallagher LLP, located at 787 Seventh Avenue, New York, New York 10019, as
bankruptcy counsel to render legal services to, and to represent, the Company in its chapter 11
case and in any and all related proceedings, subject to Bankruptcy Court approval; and it is
further

               RESOLVED, that the Company is authorized to employ Emerald Capital
Advisors, located at 70 East 55th Street, 17th Floor, New York, New York 10022, as financial
advisor for the Company in its chapter 11 case, subject to Bankruptcy Court approval; and it is
further

               RESOLVED, that the Company is authorized to employ Omni Management
Group, located at 1120 Avenue of the Americas, 4th Floor, New York, New York 10036, as
claims, noticing, and solicitation agent for the Company in its chapter 11 case, subject to
Bankruptcy Court approval; and it is further

               RESOLVED, that each of the Authorized Persons be and they hereby are
authorized, empowered and directed to retain on behalf of the Company such other professionals
and advisors as they deem necessary, appropriate or desirable, upon such terms and conditions as
they shall approve, to render services to the Company in connection with its chapter 11 case and


                                                 -4-
18-14102-mew      Doc 1     Filed 12/19/18 Entered 12/19/18 21:59:44             Main Document
                                          Pg 10 of 20


with respect to other related matters in connection therewith, subject to Bankruptcy Court
approval, if required; and it is further

                 RESOLVED, that the form, terms and provisions of (i) that certain Senior
Secured Superpriority Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”), by
and among Glansaol Holdings Inc., Glansaol Management LLC, Clark’s Botanicals Inc., Julep
Beauty, Inc., Laura Geller Beauty, LLC, Laura Geller Brands, LLC, and Laura Geller Holdings,
LLC, the lenders from time to time party thereto and SunTrust Bank as administrative agent and
as collateral agent (the “DIP Agent”), substantially in the form presented to the Board, with such
changes therein and additions thereto as the Authorized Person(s) executing the same shall
approve, the execution thereof by an Authorized Person to be deemed conclusive evidence of
such approval, whereby the lenders party thereto agree to extend loans to the Companies, and (ii)
the other Loan Documents (as hereinafter defined), including, without limitation, any exhibits,
appendices and schedules thereto, all transactions contemplated thereby and all actions taken by
the Authorized Person(s) in connection therewith be, and hereby are, authorized, approved and
ratified in all respects with such modifications, changes, additions and deletions thereto as may
be approved or deemed necessary, desirable, convenient, advisable or appropriate by an
Authorized Person executing the same, the execution thereof by such Authorized Person to be
conclusive evidence of such approval, necessity, desirability, convenience, advisability or
appropriateness; and be it further

                RESOLVED, that the execution and delivery of the DIP Credit Agreement and
the other Loan Documents, and the performance by the Company of its obligations thereunder,
including the granting, ratification or reaffirmation of any security interest, mortgage or lien, or
the provision of any guarantee, as applicable, in each case, as contemplated by or in connection
with the DIP Credit Agreement and the other Loan Documents, hereby are expressly authorized,
adopted, confirmed, ratified and approved, and such approval is intended to and shall constitute
all authorization and approval required by the Board; and it is further

                RESOLVED, that each of the Authorized Persons be and they hereby are
authorized to execute, deliver and perform, or cause to be executed, delivered and performed, as
applicable from time to time, in the name of and on behalf of the Company, the DIP Credit
Agreement and various other documents, agreements, instruments, questionnaires, papers or
writings, as such Authorized Person determines are necessary, convenient, advisable, appropriate
or desirable to effect execution, delivery and performance of the DIP Credit Agreement and the
transactions contemplated thereunder as intended by these resolutions, including but not limited
to, any UCC financing statements and other instruments, stock powers, bond powers, unit
powers, powers of attorney, side letters, notary letters, allonges, waivers, documents, certificates,
consents, assignments, notices, affidavits, certificates of officers (including secretary’s
certificates) and other certificates, control agreements, intellectual property grants, guarantees,
pledge agreements and other pledge documents, security agreements and other security
documents, ratification agreements and agreements contemplated thereby or executed and
delivered in connection therewith (collectively, the “Loan Documents”), in each case, with such
changes, additions, modifications, and terms as the Authorized Person(s) executing the Loan
Documents shall approve, with such Authorized Person’s execution thereof to be deemed
conclusive evidence of such approval, and in each case and in connection therewith, with all
amendments, amendments and restatements, supplements, renewals, extensions, modifications,

                                                -5-
18-14102-mew      Doc 1     Filed 12/19/18 Entered 12/19/18 21:59:44            Main Document
                                          Pg 11 of 20


substitutions and replacements thereof and each other agreement now existing or hereafter
created providing collateral security for payment or performance of the obligations thereunder;
and it is further

                 RESOLVED, that each of the Authorized Persons are hereby authorized, directed
and empowered, for and on behalf of and in the name of the Company to assign, hypothecate, set
over, grant security interests in or grant a continuing security interest in, mortgage or pledge any
or all of the assets and properties of the Company, real, personal or mixed, tangible or intangible,
now owned or hereafter acquired, and all proceeds of the foregoing, to the DIP Agent as security
for the obligations under the DIP Credit Agreement and the other Loan Documents; and it is
further

                 RESOLVED, that to the extent that the approval of the Company in its capacity
as a stockholder, shareholder, equity holder, managing member, sole member, general partner,
limited partner or member of any person is required for the Company or any such other person to
execute, deliver and perform any of its obligations (including the grant of a lien on its assets)
under the DIP Credit Agreement or the other Loan Documents, the Company hereby consents
thereto; and it is further

                RESOLVED, that the Board, having reviewed the Stalking Horse Agreement,
whereby the Sellers agree to sell substantially all of their assets under Section 363 of the
Bankruptcy Code for a cash payment of $16.218 million and the assumption of certain liabilities
(the “Sale”), subject to the terms and conditions set forth therein, hereby determine that the Sale
and the other transactions contemplated by the Stalking Horse Agreement are advisable and in
the best interests of the Company and its shareholders and other stakeholders; and it is further

                 RESOLVED, that the form, terms and provisions of (i) the Stalking Horse
Agreement, substantially in the form presented to the Board, with such changes therein and
additions thereto as the Authorized Persons executing the same shall approve, the execution
thereof by an Authorized Person to be deemed conclusive evidence of such approval, and (ii) the
other sale documents including, without limitation, any exhibits, appendices and schedules
thereto, all transactions contemplated thereby and all actions taken by the Authorized Person in
connection therewith be, and hereby are, authorized, approved and ratified in all respects with
such modifications, changes, additions and deletions thereto as may be approved or deemed
necessary, desirable, convenient, advisable or appropriate by an Authorized Person executing the
same, the execution thereof by such Authorized Person to be conclusive evidence of such
approval, necessity, desirability, convenience, advisability or appropriateness; and be it further

               RESOLVED, that the execution and delivery of the Stalking Horse Agreement
and the other sale documents, and the performance by the Company of its obligations thereunder,
hereby are expressly authorized, adopted, confirmed, ratified and approved, and such approval is
intended to and shall constitute all authorization and approval required by the Board; and it is
further

               RESOLVED, that each of the Authorized Persons is authorized to make, execute,
file and deliver any and all consents, certificates, documents, instruments, amendments, papers
or writings as may be required in connection with or in furtherance of any of the foregoing, and

                                                -6-
18-14102-mew      Doc 1     Filed 12/19/18 Entered 12/19/18 21:59:44            Main Document
                                          Pg 12 of 20


to do any and all other acts necessary or desirable to effectuate the foregoing resolutions, the
execution and delivery thereof by such Authorized Person(s) to be deemed conclusive evidence
of the approval by the Company of the terms, provisions and conditions thereof; and it is further

                 RESOLVED, that any and all past actions heretofore lawfully taken by any
officers, directors, members or any authorized persons acting under similar authority, as the case
may be, of the Company in the name and on behalf of the Company in furtherance of any or all
of the preceding resolutions are hereby ratified, confirmed, adopted and approved in all respects;
and it is further

                RESOLVED, that each of the Authorized Persons is hereby authorized,
empowered and directed to certify that the foregoing resolutions of the Board were duly
consented to and adopted as of the date hereof, and that each of the Authorized Persons are
hereby authorized and directed to insert, or cause to be inserted, these Resolutions, or a copy
thereof, in the minutes of proceedings of the Board.

                                 *       *       *       *      *




                                                -7-
18-14102-mew          Doc 1      Filed 12/19/18 Entered 12/19/18 21:59:44                   Main Document
                                               Pg 13 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                 : Chapter 11
                                                       :
Glansaol Holdings Inc., et al.,1                       : Case No. 18-__________ (       )
                                                       :
                           Debtor.                     : (Joint Administration Pending)
-------------------------------------------------------x

                           CONSOLIDATED LIST OF CREDITORS
                       HOLDING THE 30 LARGEST UNSECURED CLAIMS

         Set forth below is the list of creditors that hold, based upon information presently
available and belief, the thirty largest unsecured claims (the “Top 30 List”) against Glansaol
Holdings Inc. and its affiliated debtors and debtors in possession (collectively, the “Debtors”).
This list has been prepared based upon the books and records of the Debtors. The Top 30 List
was prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for
filing in the Debtors’ chapter 11 cases. The Top 30 List does not include: (1) persons who come
within the definition of an “insider” as set forth in 11 U.S.C. § 101(31); or (2) secured creditors,
including those creditors with a right to setoff under applicable law, unless the value of the
collateral (or amount entitled to be offset) is such that the unsecured deficiency places the
creditor among the holders of the thirty (30) largest unsecured claims. The information
presented in the Top 30 List shall not constitute an admission by, nor is it binding on, the
Debtors. The information presented herein, including, without limitation: (a) the failure of the
Debtors to list any claim as contingent, unliquidated, disputed or subject to a setoff; or (b) the
listing of any claim as unsecured, does not constitute an admission by the Debtors that the
secured lenders listed hold any deficiency claims, nor does it constitute a waiver of the Debtors’
rights to contest the validity, priority, nature, characterization, and/or amount of any claim.

                                          [List appears on next page]




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
    number are as follows: Clark’s Botanicals, Inc. (0754); Glansaol Holdings Inc. (9485); Glansaol LLC (2012);
    Glansaol Management LLC (6879); Julep Beauty, Inc. (7984); Laura Geller Beauty, LLC (1706); Laura Geller
    Brands, LLC (7428); and Laura Geller Holdings, LLC (7388). The Debtors’ executive headquarters are located at
    575 Lexington Avenue, New York, NY 10022.
             18-14102-mew                 Doc 1        Filed 12/19/18 Entered 12/19/18 21:59:44                                  Main Document
                                                                     Pg 14 of 20
Debtor name Glansaol Holdings, Inc., et. al.

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                   12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                     Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                              claim is
mailing address, including zip               email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                             (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                  trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                  loans,                               deduction for value of collateral or setoff to
                                                                                  professional                         calculate unsecured claim.
                                                                                  services, and
                                                                                  government
                                                                                                                      Total Claim, if   Deduction        Unsecured claim
                                                                                  contracts)
                                                                                                                      partially         for value of
                                                                                                                      secured           collateral or
                                                                                                                                        setoff


1   B Kolormakeup & Skincare Srl             B Kolormakeup & Skincare Srl         Trade Debt                                                                      $575,648.21
    Via Canonica, 79/A                       Attn: General Counsel
    Treviglio, BG 24047                      Tel: +39 0363-590011
    Italy                                    Fax: +390363590212
                                             Email: info@bkolormakeup.com


2   Chromavis Spa                            Chromavis Spa                        Trade Debt                                                                      $545,419.29
    Via Martiri Delle Foibe, 77              Attn: General Counsel
    Vaiano Cremasco, CR 26010                Tel: 39 0373 279 311
    Italy                                    Fax: 39 0373 279 342
                                             Email: info@chromavis.com




3   Advanced Distribution Systems            Advanced Distribution Systems        Trade Debt                                                                      $392,929.93
    275 Oak Tree Rd                          Attn: General Counsel
    Palisades, NY 10964                      Tel: 201-767-7350
                                             Fax: 201-767-4011




4   Mana Products Inc                        Mana Products Inc                    Trade Debt                                                                      $348,497.05
    Elm Global Logistics                     Attn: General Counsel
    50 Emjay Blvd                            Tel: 718-361-2550
    Brentwood, NY 11717                      Fax: 718-786-3204




5   MYC Packaging Innovation CO., Ltd.       MYC Packaging Innovation CO., Ltd.   Trade Debt                                                                      $336,225.00
    Room C, 12th Floor, Information          Attn: General Counsel
    Mansion                                  Tel: 517-410-0928
    No 66 Huanfu Road                        Email: cherry@myc-innovation.com
    Loufeng Town, Suzhou
    Jiangsu, China




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 1
             18-14102-mew               Doc 1        Filed 12/19/18 Entered 12/19/18 21:59:44                                        Main Document
                                                                   Pg 15 of 20

Debtor name Glansaol Holdings, Inc., et. al.                                                                 Case No. (If known)

                                                                    (Continuation Sheet)

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                    claim is
mailing address, including zip             email address of creditor contact          claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


6   Gotha Cosmetics USA, Inc.              Gotha Cosmetics USA, Inc.                  Trade Debt                                                                      $303,213.78
    560 Broadway, Suite 304                Attn: Francesca Petronzi
    New York, NY 11012                     Email:
                                           francesca.petronzi@gothacosmetics.com




7   Compax                                 Compax                                     Trade Debt                                                                      $300,979.60
    431 Neil Armstrong Rd                  Attn: J. Mansur
    Salt Lake City, UT 84116-2890          Tel: 949-7166776
                                           Email: jmansur@compaxpackaging.com




8   HM Revenue and Customs                 HM Revenue and Customs                     Tax Liability                                                                   $300,000.00
    VAT Central Unit BX5 5AT
    United Kingdom




9   Integrated Packaging                   Integrated Packaging                       Trade Debt                                                                      $297,942.26
    45 Carey Avenue                        Tel: 973-839-0500
    Butler, NJ 07405                       Fax: 973-839-2990
                                           Email: stephanie@integratedpackaging.net



10 QVC, Inc                                QVC, Inc                                   Royalties                                                                       $284,747.35
   1200 Wilson Drive                       Attn: Lindsay Eidson
   Mail Code 151                           Tel: 888-345-5788
   West Chester, PA 19380                  Email: lindsay.b.eidson@qvc.com




11 Cosmax USA, Inc.                        Cosmax USA, Inc.                           Trade Debt                                                                      $272,267.84
   30701 Carter Street                     Attn: Raleigh Pierson
   Solon, OH 44139                         Tel: 440-600-5710
                                           Email: Raleigh.Pierson@cosmaxusa.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                   Page 2
             18-14102-mew              Doc 1        Filed 12/19/18 Entered 12/19/18 21:59:44                                     Main Document
                                                                  Pg 16 of 20

Debtor name Glansaol Holdings, Inc., et. al.                                                             Case No. (If known)

                                                                  (Continuation Sheet)

Name of creditor and complete                                                     Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                                 claim is
mailing address, including zip            email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                             (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                  trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                  loans,                               deduction for value of collateral or setoff to
                                                                                  professional                         calculate unsecured claim.
                                                                                  services, and
                                                                                  government
                                                                                                                      Total Claim, if   Deduction        Unsecured claim
                                                                                  contracts)
                                                                                                                      partially         for value of
                                                                                                                      secured           collateral or
                                                                                                                                        setoff


12 Dorsey & Whitney LLP                   Dorsey & Whitney LLP                    Legal Fees                                                                      $261,275.86
   P.O. Box 1680                          Attn: General Counsel
   Minneapolis, MN 55480                  Email: chin.pearl@dorsey.com




13 Arkay Packaging Corp.                  Arkay Packaging Corp.                   Trade Debt                                                                      $259,308.72
   100 Marcus Blvd, Suite 2               Attn: Tom Brown
   Hauppauge, NY 11788                    Tel: 631-297-3347
                                          Email: tom.brown@arkay.com



14 Intercos America Inc                   Intercos America Inc                    Trade Debt                                                                      $258,223.21
   Intercos Us West Nyack Facility        Attn: General Counsel
   11 Centerock Road                      Tel: 212-319-0700
   West Nyack, NY 10994




15 Facebook. Inc.                         Facebook. Inc.                          Marketing                                                                       $255,613.21
   15161 Collections Center Drive         Attn: General Counsel
   Chicago, IL 60693                      Tel: 650-543-4800
                                          Fax: 650-543-5325
                                          Email: AR@fb.com



16 Wormser Corporation                    Wormser Corporation                     Trade Debt                                                                      $243,272.56
   150 Coolidge Avenue                    Tel: 201-627-1000
   Englewood, NJ 07631                    Fax: 201-627-1001
                                          Email: grace@wormsercorp.com




17 Schwan Cosmetics Germany GmbH &        Schwan Cosmetics Germany GmbH & Co.     Trade Debt                                                                      $240,837.81
   Co. Kg                                 Kg
   Schwanweg 1                            Attn: Yvonne Alt
   Heraldberg, BV 90562                   Email: Yvonne.Alt@schwancosmetics.com
   Germany




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 3
             18-14102-mew                Doc 1       Filed 12/19/18 Entered 12/19/18 21:59:44                                      Main Document
                                                                   Pg 17 of 20

Debtor name Glansaol Holdings, Inc., et. al.                                                               Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                                   claim is
mailing address, including zip            email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


18 World Wide Packaging Inc               World Wide Packaging Inc                  Trade Debt                                                                      $219,379.96
   No.333 Sec.2 Fanhua Rd.                Attn: M. Robbins
   Fu Shi, Changhua 50660                 Tel: 973-805-6500
   Taiwan                                 Fax: 973-805-6510
                                          Email: mrobbins@wwpinc.com




19 Ulta, Inc.                             Ulta, Inc.                                Customer                                                                        $211,867.56
   1000 Remington Boulevard, Suite 120    Attn: C. Gardner                          Programs
   Bolingbrook, IL 60440                  Tel: 630-410-5074
                                          Email: CGardner@ulta.com




20 Regi S.r.l.                            Regi S.r.l.                               Trade Debt                                                                      $173,510.80
   Via Enrico Mattei. 6-10-14             Attn: C. Gottardi
   Crema                                  Tel: +39 0373 31861
   Bagnolo Cremasco, CR 26010             Fax: +39 0373 31886
   Italy                                  Email: c.gottardi@regi.it



21 Intercos S.P.A.                        Intercos S.P.A.                           Trade Debt                                                                      $166,083.36
   Via Marconi 84                         Attn: General Counsel
   Agrate Brianza, MB                     Tel: +39 (0) 3965521
   Italy                                  Email: info@intercos.it




22 Colorado Quality Products              Colorado Quality Products                 Trade Debt                                                                      $157,717.24
   4003 S. Clay Street                    Attn: General Counsel
   Englewood, CO 80110                    Tel: 303-708-0536
                                          Email: info@coloradoqualityproducts.com




23 Hwa Sung Cosmetics                     Hwa Sung Cosmetics                        Trade Debt                                                                      $157,575.00
   161-5 Dadand-Dong                      Email: soo@hwasungcos.com
   Wonmi-Ku Buchen-Si
   Kyungki-Do, 420-130
   Korea




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 4
             18-14102-mew                 Doc 1        Filed 12/19/18 Entered 12/19/18 21:59:44                                    Main Document
                                                                     Pg 18 of 20

Debtor name Glansaol Holdings, Inc., et. al.                                                               Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                                claim is
mailing address, including zip               email address of creditor contact      claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


24 Baralan USA, Inc.                         Baralan USA, Inc.                      Trade Debt                                                                      $144,758.97
   120-19 89Th Ave.                          Attn: Luisa Kamelhar
   Richmond Hill, NY 11418                   Tel: 718-849-1600 ext 327
                                             Email: luisa.kamelhar@baralanusa.com




25 PKG Group, LLC                            PKG Group, LLC                         Trade Debt                                                                      $140,843.71
   400 Apgar Dr, Unit L                      Attn: General Counsel
   Somerset, NJ 08873                        Tel: 310-205-9038
                                             Fax: 310-205-9147




26 Sunrise Technologies                      Sunrise Technologies                   Professional Fees                                                               $135,287.27
   525 Vine Street, Suite 210                Attn: General Counsel
   Winston-Salem, NC 27101                   Tel: 336-722-6741
                                             Email: info@sunrise.co




27 PricewaterhouseCoopers LLP                PricewaterhouseCoopers LLP             Professional Fees                                                               $122,387.00
   4040 W Boy Scout Boulevard                Attn: General Counsel
   Tampa, FL 33607                           Tel: 813-348-7000




28 HCT Packaging, Inc.                       HCT Packaging, Inc.                    Trade Debt                                                                      $113,714.00
   721 Route 202/206 Suite 300               Attn: General Counsel
   Bridgewater, NJ 08846                     Tel: 212-586-0303
                                             Email: edepays@hctusa.com



29 American Express                          American Express                       Credit Card                                                                     $113,508.61
   P.O. Box 981535                           Tel: 800-528-5200                      Provider
   El Paso, TX 79998-1535                    Fax: 800-695-9090




30 Crystal Claire Cosmetics Inc              Crystal Claire Cosmetics Inc           Trade Debt                                                                      $109,602.84
   165 Milner Avenue                         Tel: 416-421-1882
   Scarborough, ON M1S 4G7                   Email: rhondab@crystalclaire.com
   Canada




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                               Page 5
18-14102-mew         Doc 1      Filed 12/19/18 Entered 12/19/18 21:59:44            Main Document
                                              Pg 19 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                 :   Chapter 11
                                                       :
Glansaol Holdings Inc.,                                :   Case No. 18-__________ (         )
                                                       :
                           Debtor.                     :   (Joint Administration Pending)
-------------------------------------------------------x

               LIST OF EQUITY HOLDERS AND CORPORATE OWNERSHIP
                     STATEMENT OF GLANSAOL HOLDINGS INC.
                PURSUANT TO BANKRUPTCY RULES 1007(a)(3) AND 7007.1

        Glansaol Holdings Inc. is a wholly-owned subsidiary of Glansaol LLC.

       As of the Petition Date, the following corporate entities own ten percent (10%) or more
of Glansaol LLC’s equity interests:
                   Shareholder                                     Percentage of
                                                                   Total Shares
                   Warburg Pincus Private Equity XII Funds         96.5% of Class A
                   450 Lexington Avenue                            Units
                   New York, NY 10017
                   Alan Ennis                                      51% of Class B-1
                   575 Lexington Avenue                            Units
                   New York, NY 10022
                   Martine Williamson                              21.4% of Class B-
                   575 Lexington Avenue                            1 Units
                   New York, NY 10022
                   Nancy Bernardini                                100% of Class C-1
                   575 Lexington Avenue                            Units
                   New York, NY 10022
     18-14102-mew                 Doc 1            Filed 12/19/18 Entered 12/19/18 21:59:44                                  Main Document
                                                                 Pg 20 of 20
Fill in this information to identify the case and this filing:

Debtor Name Glansaol Holdings Inc.
United States Bankruptcy Court for the: Southern         District of New York
                                                                       (State)
Case number (If known): 18-



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.

               Declaration and signature
            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.
            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:

                       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       Schedule H: Codebtors (Official Form 206H)


                       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       Amended Schedule ______


                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
                       Insiders (Official Form 204)

                       Other document that requires a declaration: List of Equity Holders and Corporate Ownership Statement Pursuant
                       to Bankruptcy Rules 1007(a)(3) and 7007.1


            I declare under penalty of perjury that the foregoing is true and correct.
            Executed on 12/19/2018                                              /s/ Nancy Bernardini
                           MM / DD / YYYY                                        Signature of individual signing on behalf of debtor
                                                                                 Nancy Bernardini
                                                                                 Printed name
                                                                                 Authorized Signatory
                                                                                 Position or relationship to debtor
